NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4527-18
WILLIAM J. BRENNAN,

          Plaintiff-Appellant,

v.

COUNTY OF BERGEN,
KATHLEEN A. DONOVAN,
PETER INCARDONE, BRIAN
HIGGINS, JAMES GIBLIN, and
JAMES J. TEDESCO III (in their
individual and official capacities),

     Defendants-Respondents.
____________________________

                   Argued April 13, 2021 – Decided May 20, 2021

                   Before Judges Gilson, Moynihan, and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-7403-16.

                   Donald F. Burke argued the cause for appellant (Law
                   Office of Donald F. Burke, attorneys; Donald F. Burke
                   and Donald F. Burke, Jr., on the briefs).

                   Ashley L. Matias argued the cause for respondents
                   County of Bergen, Brian Higgins, James Giblin, and
                   James J. Tedesco, III (Chasan Lamparello Mallon &
            Cappuzzo, PC, attorneys; Ashley L. Matias on the
            brief).

            Thomas B. Hanrahan argued the cause for respondent
            Kathleen A. Donovan (Hanrahan Pack, LLC, attorneys;
            Thomas B. Hanrahan, of counsel and on the brief;
            Kathy A. Kennedy, on the brief).

            Peter R. Yarem argued the cause for respondent Peter
            Incardone (Scarinci & Hollenbeck, LLC, attorneys;
            Peter R. Yarem, of counsel and on the brief).

PER CURIAM

      Plaintiff William J. Brennan claims that his First Amendment rights were

violated when he entered the Bergen County Administrative Building wearing a

"Vote for Tedesco" t-shirt and was required to wait in the lobby while a County

official determined that the building was not a polling place. He appeals from

orders granting summary judgment to defendants, denying his cross-motion, and

his motion for reconsideration. We affirm.

                                      I.

      We take the facts from the record, viewing them in a light most favorable

to plaintiff, the non-moving party. Green v. Monmouth Univ., 237 N.J. 516,

529 (2019) (quoting Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995)).




                                                                         A-4527-18
                                      2
      In late October 2014, plaintiff watched a video on social media showing

that three sheriff's officers had been denied entrance to One Bergen County

Plaza (Bergen Plaza) because they were wearing "Tedesco" shirts. At that time,

James Tedesco was running against the incumbent Kathleen Donovan to be the

County Executive.

      Bergen Plaza was the County's administrative building, and it contained

the offices of the County Executive, Administrator, Clerk, and Superintendent

of Elections. Certain areas of the building were open to the public during normal

business hours, but other areas had restricted access. When members of the

public entered the building, they were required to go through a security

checkpoint.

      In October 2014, citizens of the County were casting vote-by-mail ballots

at the Bergen Plaza for the upcoming November 2014 general election.

Accordingly, voters were able to pick up and drop off their ballot in the building.

      On October 30, 2014, plaintiff, accompanied by a cameraman, entered

Bergen Plaza wearing a "Vote for Tedesco" t-shirt. After passing through the

security checkpoint, plaintiff was stopped by a Bergen County police officer,

who informed him that he could not wear the t-shirt in the building because it

was a polling place. Plaintiff disputed the officer's view and within several


                                                                             A-4527-18
                                        3
minutes James Giblin, the Assistant Director of Security for the County, spoke

with plaintiff. Giblin asked plaintiff to remain in the lobby while he determined

whether the building was a polling place.

      Sometime later, Giblin returned and told plaintiff that he was free to go

about his business in the building. At no time was plaintiff told to remove or

cover his t-shirt, and once it was determined that the building was not a polling

place, he was permitted to walk in those parts of the building that were open to

the public. Plaintiff then went to the Superintendent of Elections' office and

spoke with the Superintendent, who confirmed that the building was not a

polling place on October 30, 2014, and was considered a polling place only on

Election Day.

      In support of his position, plaintiff submitted a video of the incident,

which he also shared publicly on YouTube under the title "Truth to power – Bill

Brennan."    The video is approximately twelve minutes long and depicts

plaintiff's interactions with the unidentified police officer, Giblin, and the

Superintendent of Elections. The video indicates that plaintiff was delayed in

the lobby for approximately seven minutes and thirty seconds, but plaintiff later

claimed that he was delayed for up to forty-five minutes and the cameraman had

periodically stopped filming.


                                                                           A-4527-18
                                       4
      Approximately two years later, in October 2016, plaintiff filed a

complaint against the County, Donovan, Giblin, Tedesco, Peter Incardone, who

had been Deputy Chief of Staff for Donovan, and Brian Higgins, the Chief of

the Bergen County Police Department. Plaintiff alleged violations of his federal

and state constitutional rights to free speech and expressive activity, and he

sought a permanent injunction prohibiting the County and County officials from

suppressing free speech and political support for candidates in the Bergen Plaza.

      On July 18, 2017, the trial court entered an order dismissing the claims

against Tedesco for failure to state a claim upon which relief can be granted.

Plaintiff has not appealed from that order.

      The remaining parties engaged in discovery. Plaintiff did not depose any

defendant; instead, he notified defendants that he would rely on discovery taken

in a federal action brought by several Bergen County police officers against the

County and County officials. In October 2014, several Bergen County police

officers had filed actions against the County and County officials , alleging that

their constitutional rights had been violated when they were not allowed to enter

Bergen Plaza while wearing t-shirts supporting Tedesco. Those actions were

consolidated. Romero v. Cnty. of Bergen, No. 14-cv-6804-SDW (D.N.J. Dec.




                                                                            A-4527-18
                                        5
1, 2015); Tassillo v. Cnty. of Bergen, No. 14-cv-6840-ES (D.N.J. Dec. 1, 2015).

In December 2017, the federal action was dismissed after the parties settled.

      In this action, defendants moved for summary judgment after the close of

discovery and plaintiff cross-moved for summary judgment. The trial court

heard oral argument. Thereafter, on March 21, 2019, the trial court issued a

written opinion and orders granting summary judgment to defendants and

dismissed plaintiff's complaint with prejudice. The court also denied plaintiff's

cross-motion.

      The trial court determined that plaintiff had not been restricted from

entering Bergen Plaza. The court found the undisputed facts established that

plaintiff was always free to leave the building, was never asked to take off or

cover his t-shirt and was delayed for only as long as it took County officials to

determine that the building was not a polling place. Consequently, the trial court

rejected plaintiff's contention that his expressive activity and speech were

suppressed or chilled.

      The trial court also found that Bergen Plaza was a limited public forum

and that any delay of plaintiff in the lobby was reasonable. In addition, the trial

court found that there was no evidence of a conspiracy among the individual




                                                                             A-4527-18
                                        6
defendants to improperly suppress campaigning against Donovan in the

building.

      Plaintiff moved for reconsideration. The trial court denied that motion in

an order issued on June 7, 2019, and supported that ruling with a written opinion.

                                        II.

      On appeal, plaintiff makes two arguments.           First, he contends that

defendants engaged in content-based restrictions on his political speech by

falsely asserting that the Bergen Plaza was a polling place. In connection with

that argument, plaintiff claims that the restrictions on his expressive speech were

not narrowly tailored to serve a compelling state interest. Second, he contends

that the trial court mischaracterized his claim as a "momentary restriction" of

his political speech and failed to apply a strict scrutiny analysis. We reject these

arguments because they are not supported by the record.

      We review a grant of summary judgment using the same standard that

governs the motion court's decision. RSI Bank v. Providence Mut. Fire Ins. Co.,

234 N.J. 459, 472 (2018) (citing Bhagat v. Bhagat, 217 N.J. 22, 38 (2014)).

Under that standard, summary judgment will be granted when "the competent

evidential materials submitted by the parties," viewed in the light most favorable

to the non-moving party, show that there are no "genuine issues of material fact"


                                                                              A-4527-18
                                         7
and that "the moving party is entitled to summary judgment as a matter of law."

Grande v. Saint Clare's Health Sys., 230 N.J. 1, 24 (2017) (quoting Bhagat, 217

N.J. at 38); accord R. 4:46-2(c).

      "An issue of material fact is 'genuine only if, considering the burden of

persuasion at trial, the evidence submitted by the parties on the motion, together

with all legitimate inferences therefrom favoring the non-moving party, would

require submission of the issue to the trier of fact.'" Grande, 230 N.J. at 24

(quoting Bhagat, 217 N.J. at 38). We owe no special deference to the motion

court's legal analysis. RSI Bank, 234 N.J. at 472 (citing Templo Fuente De Vida

Corp. v. Nat'l Union Fire Ins. Co., 224 N.J. 189, 199 (2016)).

                                        A.

      Initially, we clarify what is at issue. Plaintiff is not claiming that he was

illegally detained in violation of his Fourth Amendment right against seizure of

his person. The undisputed material facts establish that plaintiff could have left

Bergen Plaza whenever he chose. This is a First Amendment case in which

plaintiff relies on the New Jersey Civil Rights Act (CR Act), N.J.S.A. 10:6-1 to

-2.

      The CR Act provides a means of "vindicating substantive rights"

guaranteed by federal and New Jersey law, including the Constitutions of the


                                                                             A-4527-18
                                        8
United States and New Jersey. Gormley v. Wood-El, 218 N.J. 72, 98 (2014). In

relevant part, the CR Act provides that:

            Any person who has been deprived of any substantive
            due process or equal protection rights, privileges or
            immunities secured by the Constitution or laws of the
            United States, or any substantive rights, privileges or
            immunities secured by the Constitution or laws of this
            State, or whose exercise or enjoyment of those
            substantive rights, privileges or immunities has been
            interfered with or attempted to be interfered with, by
            threats, intimidation or coercion by a person acting
            under color of law, may bring a civil action for damages
            and for injunctive or other appropriate relief.

            [N.J.S.A. 10:6-2(c).]

Under the CR Act, "the party alleging a claim must show a violation of a

substantive right or that someone 'acting under color of law' interfered with or

attempted to interfere with a substantive right." State v. Quaker Valley Farms,

LLC, 235 N.J. 37, 64 (2018) (citing N.J.S.A. 10:6-2(c)).

      Political expression is protected by the First Amendment of the United

States Constitution and by Article I, Paragraphs 6 and 18 of the New Jersey

Constitution. See Mazdabrook Commons Homeowners' Ass'n v. Khan, 210 N.J.

482, 486 (2012) (recognizing that political speech "is protected by the State

Constitution, which affirmatively guarantees the right of free speech to all

citizens"); G.D. v. Kenny, 205 N.J. 275, 303 (2011) (explaining that "[t]he right


                                                                           A-4527-18
                                       9
to speak freely on matters of public concern and the right to criticize a candidate

for public office implicate core values protected by our [F]ederal and [S]tate

[C]onstitutions").

      Indeed, political speech "is entitled to the highest level of protection in

our society." Dublirer v. 2000 Linwood Ave. Owners, Inc., 220 N.J. 71, 85

(2014). Accordingly, under both the Federal and New Jersey Constitutions

political speech and expression are accorded broad protection.         Buckley v.

Valeo, 424 U.S. 1, 14 (1976); Mazdabrook, 210 N.J. at 499.

      "The protections afforded under the First Amendment not only protect

verbal speech but also non-verbal speech, characterized as 'expressive conduct.'"

Dempsey v. Alston, 405 N.J. Super. 499, 514 (App. Div. 2009) (citing R.A.V.

v. St. Paul, 505 U.S. 377, 382 (1992)). "To qualify as expressive conduct

protected by the First Amendment, the actor must have '[a]n intent to convey a

particularized message . . . and in the surrounding circumstances the likelihood

[must be] great that the message would be understood by those who viewed it.'"

Ibid. (alterations in original) (quoting Spence v. Washington, 418 U.S. 405, 410-

11 (1974)). A ban on wearing political t-shirts "plainly restricts a form of

expression within the protection of the First Amendment." Minn. Voters All. v.

Mansky, 138 S. Ct. 1876, 1885 (2018).


                                                                             A-4527-18
                                       10
      Nevertheless, "[l]ike most rights, the rights protected by the First

Amendment are subject to reasonable restrictions." In re Att'y Gen.'s Directive

on Exit Polling, 200 N.J. 283, 304 (2009); see also Virginia v. Black, 538 U.S.

343, 358 (2003) (recognizing that "protections afforded by the First Amendment

. . . are not absolute" and "the government may regulate certain categories of

expression consistent with the Constitution").

      Accordingly, our Supreme Court has held that New Jersey election laws

N.J.S.A. 19:34-6, -7, and -15, which ban all expressive activities within 100 feet

of a polling place "are reasonable time, place, and manner restrictions under the

First Amendment intended to secure and enhance another vital constitutional

right – the right to vote." In re Att'y Gen.'s Directive, 200 N.J. at 288. In that

case, the Court found that "the Legislature intended that voters would have a

100-foot free, unobstructed passage to the polling place, without interference

from any person, whether that person is conducting exit polling or handing out

voting-rights cards. The ban applies to all expressive activities within that zone,

however seemingly laudable or ignoble." Ibid.; see also Burson v. Freeman, 504

U.S. 191, 193-95 (1992) (finding no First Amendment violation in a content-

based Tennessee statute that prohibited electioneering within 100 feet of a

polling entrance).


                                                                             A-4527-18
                                       11
      Applying this well-established law to this case, the undisputed material

facts show no violation of plaintiff's First Amendment rights. It is undisputed

that plaintiff entered Bergen Plaza wearing the "Vote for Tedesco" t-shirt. At

no time was he asked to remove or cover his t-shirt and he wore the shirt the

entire time he was in the building.

      Plaintiff claims that he was "detained" in the lobby for forty-five minutes.

The undisputed facts, however, establish that plaintiff was delayed from moving

about the building by an unidentified police officer whom plaintiff never named

as a defendant. More critically, plaintiff was delayed in the lobby for as long as

it took Giblin to determine whether Bergen Plaza was a polling place and,

consequently, whether any election restrictions were in effect.

      The political message contained on plaintiff's t-shirt was visible to people

entering and leaving Bergen Plaza. Accordingly, to the extent that plaintiff has

a complaint, it is the delay in moving beyond the lobby and into the other public

areas of the building. Plaintiff testified that he was not in the building to conduct

any business; rather, he had come to the building with the sole purpose of

challenging what he believed were restrictions on political expression. After

some delay, plaintiff was allowed to move beyond the lobby and was given free

access to all the parts of the building that were open to the public. Those


                                                                               A-4527-18
                                        12
undisputed facts establish that no defendant interfered with or attempted to

interfere with plaintiff's First Amendment rights.

                                         B.

      Stripped of rhetoric, plaintiff's real complaint is the delay in his ability to

move beyond the lobby of Bergen Plaza. The record does not clearly establish

the length of the delay.       On the video, it appears that plaintiff waited

approximately seven minutes while Giblin checked to see if the building was a

polling place. Plaintiff contends, however, that the video was periodically

turned off and he may have been delayed as long as forty-five minutes.

      He reaches that time by adding the full twelve minutes of the video to

twenty minutes when the recording device was reportedly turned off. That math

is not supported by the record because plaintiff was given access to Bergen Plaza

eight minutes into the video.      Consequently, even if we accept plaintiff's

contention that the video was turned off for twenty minutes, that delay would be

approximately twenty-eight minutes.           Nevertheless, giving plaintiff every

reasonable inference, we have added an extra two minutes for a total delay of

thirty minutes.

      Accordingly, the issue is whether the thirty-minute delay in access to

Bergen Plaza was unconstitutional. The only defendant who interacted with


                                                                               A-4527-18
                                        13
plaintiff while he was in the lobby was Giblin. Giblin testified in the federal

action brought by the sheriff's officers that he had previously been advised that

the building was an active polling place and therefore no campaigning could be

conducted in the building. On October 30, 2014, when plaintiff came to Bergen

Plaza, however, Giblin checked and learned that Bergen Plaza was not a polling

place on that day.

      If Bergen Plaza had been a polling place on October 30, 2014, Giblin

could have denied plaintiff entry into the building under New Jersey's election

laws. See N.J.S.A. 19:34-6; In re Att'y Gen.'s Directive, 200 N.J. at 288.

Plaintiff has presented no evidence that Giblin interfered with his First

Amendment rights by threats, intimidation, or coercion. See N.J.S.A. 10:6-2(c).

The video and plaintiff's own testimony establish that both the unidentified

officer and Giblin were polite in dealing with plaintiff. The best he can show

was that Giblin was initially mistaken in thinking that Bergen Plaza was a

polling place.

                                       C.

      Plaintiff also argues that there was a conspiracy to suppress political

speech and it was that conspiracy that caused his delayed entry into Bergen

Plaza. That argument fails for two reasons.


                                                                           A-4527-18
                                      14
      First, to establish the conspiracy, plaintiff relies on discovery taken in the

federal action brought by the County police officers. Those officers were denied

access to the Bergen Plaza on October 23, 2014. Higgins testified that he was

told Bergen Plaza was a polling place because absentee ballots were dropped off

there. Giblin testified that Incardone and Higgins advised him that the building

was an active polling place and, therefore, no campaigning could be conducted

in the Plaza. Incardone testified that he did not speak to Higgins or Giblin about

enforcing election laws. Even if we view those facts in a light most favorable

to plaintiff, those facts only show that there may have been a policy on October

23, 2014.

      The undisputed facts in this case establish that plaintiff was not denied

access to the building on October 30, 2014. Instead, as already discussed, his

movement beyond the lobby was delayed while it was determined that Bergen

Plaza was not a polling place on October 30, 2014. Consequently, plaintiff can

show no conspiracy in place on October 30, 2014. 1


1
   Defendants contend that we should not consider the discovery taken in the
police officers' federal action because there was a protective order in that matter.
The protective order covered confidential information and, in particular, an
internal affairs investigation concerning the activities of one of the officers. The
testimony plaintiff submitted was not protected by the protective order because
it does not involve confidential information or the internal affairs investigation.


                                                                              A-4527-18
                                        15
      Given our holding that plaintiff has shown no interference with his

constitutional rights, we need not address his arguments about strict scrutiny and

whether the delay in his entrance was narrowly tailored to support a compelling

state interest.

      Affirmed.




To the extent that defendants seek to overread the scope of the protective order,
we reject that argument.
                                                                            A-4527-18
                                       16